NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1032-19T1

HEATHER REED SMITH
and HARRY SMITH,

          Plaintiffs-Respondents,

v.

THOMAS BOLTON,
GAIL BOLTON, MARK
BOLTON,

          Defendants-Respondents,

and

ALEXIS REED,

     Defendant-Appellant.
_____________________________

                   Submitted October 15, 2020 – Decided October 27, 2020

                   Before Judges Whipple and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FD-04-1125-17.
            Adinolfi, Molotsky, Burick, & Falkenstein, PA,
            attorneys for appellant (Kimberly A. Greenfield, of
            counsel and on the briefs; Julie R. Burick, on the
            briefs).

            Berg & Pearson, PC, attorneys for respondents Thomas
            Bolton and Gail Bolton (Joy A. Pearson-Schneck, on
            the brief).

            Andrew N. Yurick, attorney for respondents Heather
            Reed Smith and Harry Smith, joins in the brief of
            respondents Thomas Bolton and Gail Bolton.

PER CURIAM

      In this non-dissolution, FD child custody and parenting time matter, the

mother, defendant Alexis Heath Reed (Alexis),1 appeals from an October 10,

2019 order entered in the Family Part denying her application under Rule 4:50-

1 to be designated as the parent of primary residence (PPR) for her son, Max2.

On July 17, 2019, a prior Family Part judge denied defendant's application for




1
  We refer to the parties by their first names for ease of reference and intending
no disrespect.
2
 We use a fictious name for the minor child to protect his privacy and for ease
of reference.


                                                                          A-1032-19T1
                                        2
custody, or in the alternative, parenting time. For the reasons that follow, we

reverse and remand. 3

                                      I.

      We discern the following facts from the record. Max was born in May

2011. His parents, defendant and co-defendant Marc, 4 had a dating relationship

but were never married. In 2013, Alexis suffered an opioid use disorder and

voluntarily admitted herself into a rehabilitation program. Max was left in

Marc's care. The Division of Child Protection and Permanency (Division)

received a referral on the family from Alexis's mother, plaintiff Heather Reed

Smith (Heather), and commenced an investigation. However, the Division did

not pursue any litigation, and on February 11, 2013, Marc was awarded custody

of Max by default. 5 There was no provision for parenting time set forth in the


3
  While this appeal was pending, Alexis filed a motion under Rule 2:9-1(a) for
a limited remand to allow the Family Part judge to proceed with a plenary
hearing scheduled for October 26, 2020 on counterclaim applications filed by
Alexis and the child's father, Marc W. Bolton (Marc), under docket number FD-
04-1125-17. On October 7, 2020, we denied Alexis's motion for a limited
remand.
4
   Marc has not filed an appeal. Throughout the record, he is referred to as
"Marc" and "Mark." We will refer to him as "Marc" for purposes of consistency
throughout this opinion.
5
  This order was entered in the matter encaptioned, "Marc W. Bolton v. Alexis
R. Reed," under docket number FD-04-1664-13.
                                                                       A-1032-19T1
                                      3
order. Eventually, Alexis and Marc had parenting time with Max on alternating

weekends.

      After completing rehabilitation, Alexis moved back in with Marc.

Regrettably, in March 2014, Alexis relapsed, and she, along with Marc and Max,

moved back in with Marc's parents, Thomas and Gail Bolton, who reside in

Marlton. This living arrangement continued until 2016 when Alexis and Marc

ended their relationship. Alexis agreed to leave Max in Thomas and Gail's care

while she tried to get sober. In the meantime, Marc struggled with a heroin

addiction. As a result of robbing his mother, Gail, Marc was incarcerated from

September 2016 to March 2017, followed by a six-month rehabilitation program.

      The maternal grandmother, Heather, and the paternal grandparents, Gail

and Thomas, filed cross-applications seeking custody of Max. On November

28, 2016, the Family Part judge awarded temporary joint custody of Max to Gail

and Thomas and designated them as PPR. Heather and her husband Harry Smith

were designated as the parents of alternate residence (PAR). 6 The judge noted

in the order that: "This arrangement is for education/medical purposes only."

The November 28, 2016 order did not delineate any parenting time for Alexis.



6
  This order was entered in the matter encaptioned, "Heather Reed Smith v.
Thomas Bolton," under docket number FD-04-1225-17.
                                                                      A-1032-19T1
                                      4
        Since the entry of the November 28, 2016 order, Alexis has exercised

unsupervised parenting time with Max one day or afternoon per week, Tuesday

from 8:00 a.m. until 8:00 p.m. during the summer months, and afterschool until

8:00 p.m. during the school year. In addition, Alexis had unsupervised parenting

time every other weekend from Friday morning at 9:30 a.m. or 10:00 a.m.

overnight until Sunday evening at 7:30 p.m. or 8:00 p.m. On December 27,

2017, Alexis got married, and Max spent several overnights each week with her

and his stepfather. The record shows the grandparents and Alexis had been

amicable and flexible with parenting time.

        Alexis and her husband purchased a home in Cherry Hill where Max has

his own bedroom and bathroom. The home has a backyard and is located across

the street from Johnson Elementary School, where Alexis planned to enroll Max

if she was awarded custody. According to Alexis, she was ready, willing, and

able to assume full caretaking responsibilities for her son. Alexis claims she has

been sober since January 2017. On June 12, 2019, Alexis filed an application

under docket number FD-04-1125-17 to be designated as Max's PPR and Marc

be designated as PAR.       In the alternative, Alexis sought a parenting time

schedule.7


7
    The June 12, 2019 application is not included in the appendix.
                                                                          A-1032-19T1
                                        5
      Alexis did not anticipate opposition to the application from any of the

grandparents, and she thought that Marc acquiesced in her request. Therefore,

Alexis proceeded as a self-represented litigant at the July 15, 2019 hearing.

However, both sets of grandparents retained counsel and opposed Alexis's

requested change in custody of Max. In addition, Marc revoked his consent to

designate Alexis as PPR. At the onset of the hearing, Alexis informed the judge

she sought custody and parenting time. At the hearing, after swearing in the

parties, the judge confirmed Alexis's application was to be designated PPR for

Max and in the alternative, Alexis sought a parenting time schedule. Counsel

for the maternal and paternal grandparents requested mediation to address the

issues raised in Alexis's application. The judge confirmed on the record what

the parenting time schedule between Alexis and Max was and that there had

been "no incidents." Without addressing the merits of the application and prior

to hearing testimony, the judge stated:

            . . . So what do we need mediation for? All we . . . have
            to do is work toward a baby-step program where [m]om
            and [d]ad already have this parenting time and we can
            gradually then progress, progress so that they're going
            to share joint [legal] custody and grandparents are
            going to fade back.




                                                                        A-1032-19T1
                                          6
      The judge commented that "[t]he court mediator won't give you the time

you need," and . . . "a mediator's not going to do anything other than I'm doing

right now." Thereafter the judge queried the parents:

            What works for you, [d]ad?

            What works for you, [m]om?

            [C]an we have, like, an expanded time for the summer
            for [m]om and [d]ad if their work schedule permits and
            then come the fall we'll figure out where the child's
            going to be registered for school?

      Alexis responded that she discussed these issues with Marc and she now

lives in an "A-plus-plus-plus school district," which was the reason she sought

residential custody. Further, Alexis testified that she "can now provide" for M ax

and wanted him "to get the best of everything." In her testimony, Alexis stated

in the past two years, she and Marc "have gotten our act together" and she would

not withhold Max from seeing his grandparents.

      The judge then stated: "You've got to figure out a solution for keeping him

in the school, transferring custody to [m]om and [d]ad, but allowing there to be

some language in the order that keeps him in his existing school." The parties

and counsel were instructed by the judge to go out into the hallway and craft a

consent order along these lines.



                                                                          A-1032-19T1
                                        7
     Later that day, a consent order was prepared and presented to the judge on

the record for approval. The follow colloquy ensued:

           THE COURT: All right. I'm going to ask Alexis and
           Marc, did you read this [c]onsent [o]rder?

           [ALEXIS]: Yes.

           [MARC]: Yes.

           THE COURT: Do you understand it?

           [MARC]: Yes.

           THE COURT: You don't have lawyers. So did you feel
           intimidated by these two?

           [MARC]: No.

           THE COURT: Okay. You did a little bit?

           [ALEXIS]: Absolutely.

           THE COURT: Did you feel that you were pressured
           into this agreement?

           Okay. Then I can't accept it, counsel. Nice try. Okay.

           [ALEXIS]: Thank you.

           THE COURT: So -- so we went through all this and
           you didn't feel comfortable with this?

           [ALEXIS]: I wasn't aware of lawyers until we got here
           today.



                                                                       A-1032-19T1
                                      8
THE COURT: It doesn't matter whether you were
aware of them. Do you agree with this [c]onsent
[o]rder?

[ALEXIS]: I'll agree to it.

THE COURT: Okay. So then --

[ALEXIS]: But I'm not being represented and I don't
find that fair . . . .

THE COURT: Well, what do you want me to do,
Alexis? What do you want to do?

[ALEXIS]: I'm seeking counsel.

THE COURT: So you don't want to do this agreement
until you seek counsel?

[ALEXIS]: Correct.

THE COURT: Can I ask you why you agreed to this,
why you signed it, if you don't have a lawyer and you
want one?

[ALEXIS]: Because I didn't know I had a choice to not
sign it.

THE COURT: Well, this -- this agreement says that all
parties are to be joint custodians for M[ax]. So these
other people were agreeing to give you back joint
custody, I guess -- okay -- which now that's out of --
that's out of the picture. We're not doing that, okay?

[ALEXIS]: We can do it. It's fine.

THE COURT: No, I -- I'm not -- are you kidding? You
think I'm going to sit here and accept an agreement

                                                         A-1032-19T1
                              9
where you just said on the record that you don't feel
comfortable and you want to get a lawyer? And I have
no problem with that, ma'am. You are entitled to do
that, okay?

I'm telling you right now if I were to hear this case
today as it sits here, your application would be denied
to be -- to get custody of your son. And the reason is
exactly what I said before, that for four years this boy
grew up with them -- okay? -- in their house, grew
roots, went to school. I'm not changing his school. I
already told you all that.

So if you were able to weasel out of them an agreement
that gives you joint or partial custody of this boy, you
made a lot more progress than you would have made
just with me hearing the case because they would have
won.

But I'm willing to just say okay, let's have a hearing.
I'll give you a chance to get a lawyer if you want to do
that. If you want a little more time to think about it,
you can do that too. I mean --

[ALEXIS]: Probably.

THE COURT: Pardon me?

[ALEXIS]: Yes.

THE COURT: You want more time. Okay. Well, what
I can do, folks -- you've worked very hard on reaching
this agreement. I will white out my name. I'll give
everybody a copy of the consent agreement. You can
take it to a lawyer to look at if you like, if you want to.
That's fine. If not, I'll give you a date to have your
plenary hearing, if I think there is one. I don't know


                                                              A-1032-19T1
                           10
            that there even is enough here to -- see, here's the
            problem.

            I know -- I know you didn't know there were lawyers
            until you walked in here, but that's beside the point
            because the lawyers didn't really say a whole lot of
            anything. All they did was facilitate the mediation.

            The problem is, ma'am, that you have an obligation to
            make what's called a prima facie showing to the [c]ourt
            before you get a plenary hearing. You haven't done
            that. Your papers haven't done that.

            I can let you argue it today, if you want, to tell me your
            reasons. Or I can withdraw your application, which is
            probably the easiest thing to do, and let you start over
            after you get a lawyer, okay?

      The judge gave Alexis an opportunity to explain why she wanted joint

custody of Max and to be designated PPR. Alexis answered: "Because in the

best interest of the child, isn't that always to be with the parents at the end if

they are doing well and provide for the child the same care or better than what

is currently given?" Alexis added, "I just feel that I need to speak with a lawyer."

      The judge denied Alexis's application for joint custody and being named

PPR. In an oral decision, the judge contradicted her earlier pronouncement that

custody should be transferred to the parents and found Alexis did not present

prima facie evidence warranting a plenary hearing to transfer custody of Max to

her. Further, the judge stated "[t]here's no change in the current situation and


                                                                            A-1032-19T1
                                        11
the current court orders as to custody and where M[ax] resides." The judge

issued a Uniform Summary Support Order (USSO) 8 two days later on July 17,

2019, which simply stated: "Alexis Reed's application for joint custody and to

be the [PPR] is denied. Ms. Reed has not met the prima facie burden to warrant

a custody hearing." The judge made no ruling on the alternative relief sought

by Alexis for a parenting time schedule.

      Alexis retained counsel and filed an application and motion under Rule

4:50-1 to vacate the July 17, 2019 order because the judge failed to make the

requisite findings of fact and conclusions of law and reached a "summary

conclusion" that she failed to establish changed circumstances to warrant a

change of custody. Again, Alexis sought to be designated as PPR and Marc as

PAR. In the alternative, Alexis sought a plenary hearing as to custody and

parenting time for Max as well as counsel fees.

      Both sets of grandparents filed cross-applications requesting that Alexis's

application and motion to vacate the July 17, 2019 order be denied. Collectively,

the grandparents contended that "[a]lthough it is commendable that [Alexis] was

able to become clean, a change in custody and parenting time is not warranted



8
  A USSO is a form order utilized to process child support payments and the
automated payment center that is supervised by probation services. R. 5:7-4(b).
                                                                         A-1032-19T1
                                      12
at this time." They also asserted it would not be in Max's best interests to modify

custody because the grandparents have been the "only consistent and stable day-

to-day parents that he knows" and any change "would impact his school."

      On October 10, 2019, a different judge heard the application, motion, and

cross-applications. Initially, the judge commented that Alexis's application was

out of time and that he would review the record and Court Smart in order to

ascertain the prior judge's findings. The judge advised the parties and counsel

to return in the afternoon.

      Later that day, the judge recalled the parties and counsel on the record and

confirmed nothing was found on Court Smart relative to any findings being

made on Alexis's application by the prior judge. In denying Alexis's Rule 4:50-

1 application, the judge held that "[Alexis] didn't do what she was supposed to

do." He went on to say:

            [T]he defendant [Alexis] applies . . . to essentially
            vacate the order of [the prior] [j]udge on July 15th,
            2019 on the basis that [the prior] [j]udge didn't make
            sufficient findings of fact and maybe conclusions of
            law in order to make the decisions -- the decisions that
            were made in that order . . . the argument, which is,
            really, the essence of -- of the application here, is that
            [the prior] [j]udge didn't make certain findings and --
            and I guess, you know, of course, the -- the defendant,
            [Alexis], is out of time to -- to appeal the matter, but
            there's a reason these time limits exist . . . but I don't


                                                                           A-1032-19T1
                                       13
            find that a mistake was made. I find that it was a -- it
            was a well[-]reasoned determination.

      Instead of addressing the merits of Alexis's prima facie case, the judge

encouraged her to file the present appeal and commented: "We all know that

what you do is you go and they say [']the [j]udge didn't make findings, I'm

remanding,['] and you come back and it starts over again." A memorializing

order was entered on October 10, 2019.

      This appeal followed. 9 On appeal, Alexis argues the prior judge erred by:

(1) not issuing either written or oral findings of fact and conclusions of law in

compliance with Rule 1:7-4(a); (2) not finding that she established a prima facie

showing of changed circumstances relative to custody and parenting time; and

(3) not granting a plenary hearing. Alexis further contends that the subsequent

judge erred and abused his discretion by denying her Rule 4:50-1 application to

vacate the July 25, 2019 order. The grandparents seek affirmance.

                                        II.

      In any custody or parenting time dispute, "it is well settled that the court's

primary consideration is the best interests of the child[]." Hand v. Hand, 391


9
   The Notice of Appeal was filed on November 8, 2019, from the October 10,
2019 order. Counsel for Alexis included additional information and court
proceedings occurring after that date in the brief. We are not considering same
in our opinion. See Rule 2:6-2(a).
                                                                            A-1032-19T1
                                       14
N.J. Super. 102, 105 (App. Div. 2007). Thus, a parent seeking to modify a

parenting time schedule "bear[s] the threshold burden of showing changed

circumstances which would affect the welfare of the child[]." Todd v. Sheridan,

268 N.J. Super. 387, 398 (App. Div.) 1993) (citing Sheehan v. Sheehan, 51 N.J.

Super. 276, 287 (App. Div. 1958)). See also Lepis v. Lepis, 83 N.J. 139, 157

(1980).

      To determine whether the requisite changed circumstances exist, the court

must consider the circumstances that existed at the time the current order was

entered. Sheehan, 51 N.J. Super. at 287-88. Then, the court can "ascertain what

motivated the original judgment and determine whether there has been any

change in circumstances." Id. at 288. Once the moving party makes a prima

facie showing of changed circumstances, only then is the moving party entitled

to "a plenary hearing as to disputed material facts regarding the child's best

interests, and whether those best interests are served by modification of the

existing . . . order." Faucett v. Vasquez, 411 N.J. Super. 108, 111 (App. Div.

2009).

      In general, because the Family Part has special expertise in family matters

and the opportunity to observe witnesses first-hand, we defer to factual

determinations made by the trial court as long as they are "supported by


                                                                         A-1032-19T1
                                      15
adequate, substantial, and credible evidence in the record."              Milne v.

Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012) (citing Cesare v. Cesare,

154 N.J. 394, 413 (1998)). However, we review the Family Part's interpretation

of the law de novo. Manalapan Realty, L.P. v. Manalapan Twp. Comm., 140

N.J. 366, 378 (1995).

      Notably, a decision concerning custody and parenting time rests in "the

sound discretion of the trial courts." Pascale v. Pascale, 140 N.J. 583, 611

(1995); see Abouzahr v. Matera-Abouzahr, 361 N.J. Super. 135, 157 (App. Div.

2003) ("Judges of the Family Part are regularly called upon to make exceedingly

difficult and delicate decisions as to the best interest of the children, and we are

obliged to give deference to both their findings and the exercise of their sound

discretion.").

      Family "judges are under a duty to make findings of fact and to state

reasons in support of their conclusions." Heinl v. Heinl, 287 N.J. Super. 337,

347 (App. Div. 1996); see R. 1:7-4(a). "Meaningful appellate review is inhibited

unless the judge sets forth the reasons for his or her opinion." Strahan v. Strahan,

402 N.J. Super. 298, 310 (App. Div. 2008) (quoting Salch v. Salch, 240 N.J.

Super. 441, 443 (App. Div. 1990)). "Naked conclusions do not satisfy the

purpose of [Rule] 1:7-4." Curtis v. Finneran, 83 N.J. 563, 570 (1980).


                                                                            A-1032-19T1
                                        16
      Here, the first motion judge failed to make any findings of fact and

conclusions of law as required by Rule 1:7-4(a). In J.G. v. J.H., 457 N.J. Super.

365, 368 (App. Div. 2019), we emphasized that "the welfare of children is

paramount whether the parents are married, divorced or never-married . . . ."

Moreover, we underscored that "[a] parenting time decision . . . made without

an evidential basis, without examination and cross-examination of lay and

expert witnesses, and without a statement of reasons is untenable in the

extreme." Id. at 373 (quoting Fusco v. Fusco, 186 N.J. Super. 321, 327 (App.

Div. 1982). Therefore, the July 17, 2019 order is reversed.

      We also conclude that the subsequent judge abused his discretion in not

granting Rule 4:50-1 relief to Alexis. The catch-all terms of Rule 4:50-1(f)10

are founded upon a showing of inequity and unfairness. See Rosen v. Rosen,

225 N.J. Super. 33, 36 (App. Div. 1988). Indeed, the very essence of subsection

(f) is to provide recourse in exceptional and compelling circumstances, for

which the relief may be "as expansive as the need to achieve equity and justice."

Court Invest. Co. v. Perillo, 48 N.J. 334, 341 (1966). Whether such exceptional



10
   Rule 4:50-1 provides: "On motion, with briefs, and upon such terms as are
just, the court may relieve a party or the party's legal representative from a final
judgment or order for the following reasons: . . . [subsection] (f) any other reason
justifying relief from the operation of the judgment or order."
                                                                            A-1032-19T1
                                        17
circumstances are present hinges upon the totality of the facts and is assessed on

a case-by-case basis. Ibid.; In re Guardianship of J.N.H., 172 N.J. 440, 473

(2002).   In order to obtain relief, the movant must demonstrate that the

circumstances are exceptional and that continued enforcement of the judgment

would be "unjust, oppressive or inequitable." Quagliato v. Bodner, 115 N.J.

Super. 133, 138 (App. Div. 1971).

      The denial of the Rule 4:50-1 motion was in error. The issue of custody

and parenting time is paramount, and enforcement of the October 10, 2019 order

meets the "unjust, oppressive or inequitable" criteria. In light of the manifest

deficiencies in the prior judge's decision regarding custody and not addressing

parenting time at all, the subsequent judge was presented with substantive issues

in a proper manner for the court's determination. Consequently, we reverse the

October 10, 2019 order.

      We are thus compelled to remand this matter to the Family Part to develop

a reviewable appellate record, which may require the judge to order a period of

discovery and, if warranted, conduct a plenary hearing to make factual findings

and resolve any disputed material facts.        Judicial economy may warrant

conducting one plenary hearing to address both the application filed by Alexis




                                                                          A-1032-19T1
                                       18
and the application more recently filed by Marc. We defer to the Family Part

judge for a determination on that issue.

      Reversed and remanded for proceedings consistent with this opinion. We

do not retain jurisdiction.




                                                                     A-1032-19T1
                                      19